Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that she was not available for employment. Claimant, a part-time full charge bookkeeper, worked for her last employer for about six years when she became unemployed. Some two weeks after she stopped working she moved to Great Neck, Long Island. Because of lack of transportation and her restrictions to part-time employment, the board concluded that claimant had effectively removed herself from a substantial part of the labor market. It found that she did not make an active, diligent, in-person search for employment and disqualified her on the ground she was not available for employment. The board’s determination is supported by substantial evidence and must, therefore, be affirmed (Matter of Pantel [Cather*950wood], 35 AD2d 681). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.